ACCEPTED
                                                                              14-15-00009-CV
                                                              FOURTEENTH COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                         4/20/2015 1:28:39 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK


                        No. 14-15-00009-CV

                      In the Fourteenth Court of Appeals              4/20/2015
                                Houston, Texas


                 VALERO REFINING-TEXAS, L.P. AND
               VALERO REFINING-NEW ORLEANS, L.L.C.,
                                  Appellants,

                                      v.

    VESUVIUS USA CORPORATION, C&H LABORATORIES, CC, AND
                     DR. JOHN HANCOCK,
                                Appellees.


                   On Appeal from the 127th District Court
                           Harris County, Texas
                         Cause No. 2010-52532A


      UNOPPOSED MOTION TO EXTEND ABATEMENT PERIOD
              FOR COMPLETION OF MEDIATION


TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

     Pursuant to TEX. R. APP. P. 10.5(b) and the Court’s January 21, 2015

Abatement Order, Appellees C&H LABORATORIES, CC and DR. JOHN

HANCOCK respectfully request an extension of the abatement period for

completion of mediation. This motion is unopposed.



                                     1
                                  Introduction

      1. Appellants are Valero Refining-Texas, L.P. and Valero Refining-New

Orleans, L.L.C. (collectively, “Valero”). Appellees are C&H Laboratories, CC and

Dr. John Hancock (collectively, “C&H Labs”), and Vesuvius USA Corporation

(“Vesuvius”).

      2. On January 21, 2015, the Court issued an order referring the underlying

dispute to mediation, to be held no later than March 23, 2015. However, due to the

need for additional discovery in advance of mediation, Valero and C&H Labs were

unable to complete mediation by that date. The necessary additional discovery will

be completed on May 6, 2015; and mediation will be held on May 8, 2015 before

Mike Bell.

      3. C&H Labs respectfully requests that the abatement period be extended to

Friday, May 15, 2015, to permit the parties to complete mediation.

      4. This is C&H Labs’ first request for an extension of the abatement period.

      5. This motion is unopposed.

                              Grounds for Motion

      6. C&H Labs’ lead counsel, Anthony T. Golz, cites the following reasons

for seeking an extension of the abatement period. The undersigned is also counsel

of record for Artech Technologies L.L.C. (“Artech”), who is a party to the original

action docketed under cause number 2010-52532 (the “Original Action”), but not

                                       2
the severed action from which this appeal arises. Artech’s counterclaims against

Valero remain pending in the Original Action. Mediation is likely to be fruitful if

it involves all parties to the Original Action, including Valero, C&H Labs, and

Artech, and if an attempt is made to resolve all parties’ claims. To that end, Valero

has requested to depose Artech’s corporate representative regarding Artech’s

damages. Counsel have been working diligently to schedule this deposition, which

is set for May 6, 2015; and mediation is scheduled for May 8, 2015 before Mike

Bell. Extending the abatement period to May 15, 2015 will allow the parties to

conduct additional negotiations following mediation, to the extent any are necessary.

      7. This motion is not filed for the purpose of delay, but to allow the parties

adequate time to complete mediation.

                                       Prayer

      For these reasons, C&H Labs respectfully requests the Court to extend the

abatement period to Friday, May 15, 2015 to permit the parties to complete

mediation.




                                        3
                                     Respectfully submitted,

                                     By:    /s/ Anthony T. Golz
                                            Anthony T. Golz
                                            Texas Bar No. 24059834
                                            agolz@cbylaw.com
                                            Charles W. Getman
                                            Texas Bar No. 07831200
                                            cgetman@cbylaw.com
                                            COKINOS, BOSIEN & YOUNG
                                            1221 Lamar Street, 16th Floor
                                            Houston, Texas 77010
                                            (713) 535-5500
                                            (713) 535-5533 (Fax)

                                     ATTORNEYS FOR APPELLEES,
                                     C&H LABORATORIES, CC AND
                                     DR. JOHN HANCOCK




                         CERTIFICATE OF CONFERENCE

      I certify that, on Monday, April 20, 2015, I conferred with Frank Guerra,
counsel for Appellants, and with Bijan Siahatgar, counsel for Vesuvius, regarding
this motion, and neither Appellants nor Vesuvius opposes the requested extension.

                                      /s/ Charles W. Getman
                                     CHARLES W. GETMAN




                                      4
                            CERTIFICATE OF SERVICE

      I certify that, on April 20, 2015, a copy of the foregoing was forwarded to all
counsel of record by the Electronic Filing Service Provider, as follows:

      Michael J. Murray
      Francisco Guerra, IV
      Mikal C. Watts
      Edward W. Allred
      WATTS GUERRA, LLP
      4 Dominion Dr.
      Bldg. 3, Suite 100
      San Antonio, Texas 78257

      Attorneys for Appellants,
      Valero Refining-Texas, L.P. and Valero Refining-New Orleans, L.L.C.

      Bijan R. Siahatgar
      John K. Spiller
      STRASBURGER & PRICE, LLP
      909 Fannin St., Suite 2300
      Houston, Texas 77010

      Attorneys for Vesuvius USA Corporation


                                        /s/ Anthony T. Golz
                                       ANTHONY T. GOLZ




                                        5